                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR163
                                             )
      vs.                                    )
                                             )
SHAWN SMITH and JUSTIN COTTEN,               )                   ORDER
                                             )
                    Defendants.              )
                                             )
                                             )
                                             )
                                             )


       This matter is before the court on the defendant, Justin Cotten’s Unopposed Motion
to Continue Trial [59]. Counsel for defendant, Shawn Smith has no objection to the
unopposed motion to continue trial [59]. Counsel needs additional time as the parties
continue to work on a potential plea agreement. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [59] is granted, as follows:

      1. The jury trial, for both defendants, now set for May 18, 2021, is continued to July
         6, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests of
         the public and the defendants in a speedy trial. Any additional time arising as a
         result of the granting of this motion, that is, the time between today’s date and
         July 6, 2021, shall be deemed excludable time in any computation of time under
         the requirement of the Speedy Trial Act. Failure to grant a continuance would deny
         counsel the reasonable time necessary for effective preparation, taking into
         account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: April 28, 2021.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
